PER CURIAM.
Appellant Walter T. Embry, Inc. appealed three orders in this case. As to the dismissal order, we affirm. As to the order striking defenses and the discovery order, this Court is without jurisdiction because the orders are non-final, non-ap-pealable orders. See Broward, County v. G.B.V. Int'l Ltd., 787 So.2d 838, 843 (Fla.2001)(reeognizing that a discovery order is a non-final, non-appealable order); Bernstein v. First Fed. Sav. & Loan Ass’n of Orlando, 384 So.2d 301, 302 (Fla. 5th DCA 1980)(concluding that an order striking affirmative defenses is not an appeal-able order under Florida Rule of Appellate Procedure 9.130).
AFFIRMED.
POLEN, MAY, JJ., and DAMOORGIAN, DORIAN, K, Associate Judge, concur.